McFarland, C.J.,
dissenting: The trial court acknowledged it put the defense “behind the eight ball” by changing the rules after the commencement of the trial. Put in legal terms, this is an admission by the trial court of the major prejudicial effect of its ruling upon the defense. The jury had been told by defense counsel it *658would hear evidence of the plaintiff having fallen and injured herself on six prior occasions. The extent of plaintiff’s comparative fault was the main line of defense. A major casualty was defense counsel’s credibility before the jury. The trial court shot the defense in the foot and, in essence, told it to hobble along as best it could. The majority finds this does not constitute an abuse of judicial discretion. I disagree. I would reverse and remand for new trial.